Citation Nr: 1455482	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  10-09 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from May 1943 to May 1947.  He died in October 2007.  The appellant in this case is the Veteran's stepson.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2008 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In reaching its decision below, the Board has reviewed the Veteran's VA claims folder in its entirety, as well as his electronic Virtual VA and VBMS folders.  But for written arguments from the appellant's representative, the records in the Veteran's electronic VA files has also been reviewed by the RO.


FINDINGS OF FACT

1.  The Veteran died in October 2007.  

2.  The appellant filed a timely claim for accrued benefits in July 2008.  

3.  At the time of his death, the Veteran had no pending claims for VA benefits and there remained no periodic monetary benefits to which he was entitled that were unpaid.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. §§ 5112, 5121 (West 2014); 38 C.F.R. §§ 3.500, 3.1000 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  The pertinent facts in this case are not in dispute, and the appeal must be denied as a matter of law.  Thus, any deficiency in VA's notice or development action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).

During his lifetime, the Veteran was in receipt of VA compensation for the following service-connected disabilities:  left knee arthrodesis, rated as 30 percent disabling; lumbar pain syndrome, rated as 20 percent disabling; and right knee arthritis and chondrocalcinosis, rated as 10 percent disabling.  His combined disability rating was 50 percent.  

In October 2007, the Veteran died.  A review of the claims file reveals that at the time of his death, he had no claim for VA benefits pending.  In September 2008, the appellant submitted an application for accrued benefits, indicating that he had borne the expenses for the appellant's burial.  In September 2008, the RO denied the claim, finding that there was no accrued amount payable.  The appellant appealed the RO's determination, noting that because the appellant died on the 23rd day of the month, he had therefore been owed VA compensation for those 23 days.  

Periodic monetary benefits to which a Veteran was entitled at death, either by reason of existing VA ratings or decisions or those based on evidence in the file at date of death, and due and unpaid, are known as "accrued benefits."  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2014); Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996).

Following timely filing of a proper claim, such benefits will be paid according to a statutorily prescribed order of distribution.  Essentially, accrued benefits are paid as follows:  (i) to the Veteran's spouse; (ii) his or her children (in equal shares); or (iii) his or her dependent parents (in equal shares) or the surviving parent.  38 U.S.C.A. § 5121(a)(2) (West 2014); 38 C.F.R. § 3.1000(a)(1) (2014).  In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 U.S.C.A. § 5121(a)(6) (West 2014); 38 C.F.R. § 3.1000(a)(5) (2014).

There is no basis for an accrued benefits claim unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  A claim for VA benefits is pending on the date of death if it is a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  38 C.F.R. § 3.1000(d)(5).

The effective date of a discontinuance of compensation by reason of the death of a payee shall be the last day of the month before such death occurs.  38 U.S.C.A. § 5112(b)(1) (West 2014); 38 C.F.R. § 3.500(g)(1) (2014).  

As set forth above, a review of the record reveals that the Veteran had no pending claim for VA benefits at the time of his death.  The appellant does not contend otherwise.  Under these circumstances, the appellant's claim for accrued benefits on this basis must be denied as a matter of law.  

Moreover, at the time of the Veteran's death, there remained no periodic monetary benefits to which the Veteran was entitled but which remained unpaid.  In that regard, the Board has carefully considered the appellant's contention that because the Veteran died on the [redacted] day of the month, he was therefore due VA compensation for those [redacted] days.  Although the Board is sympathetic to the appellant's arguments, the law expressly requires that upon the death of a Veteran, his or her VA disability compensation shall be discontinued on the last day of the month before death occurs.  38 U.S.C.A. § 5112(b)(1); 38 C.F.R. § 3.500(g)(1).  Consequently, there was no disability compensation legally due and owing to the Veteran for the first [redacted] days of the month in which he died.  

Again, the Board is sympathetic to the appellant's arguments and recognizes the significant expenses he bore for his stepfather's burial.  The Board, however, is bound by the law as passed by Congress, which requires discontinuance of a Veteran's VA disability compensation on the last day of the month before his or her death.  See 38 U.S.C.A. §§ 503, 7104 (West 2014).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992).  

In summary, the law pertaining to the appellant's entitlement to accrued benefits is dispositive and his claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to accrued benefits is denied.  




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


